ON PETITION EOR REHEARING.
Van Orsdel, Justice.
This cause was decided at the present term of this court. Within time counsel for plaintiff in error filed a petition for rehearing. It is contended by counsel for plaintiff in error that the clause, “the decision so rendered shall be final,” as used in Chapter 93,"Session Laws of 1903, merely defines the judgment of the District Court as a final order, and distinguishes it from an interlocutory order, as the same are defined and distinguished by the statutes of the state, allowing appeals from final orders only. It is, therefore, claimed that the order or judgment complained of, being so ex*199pressly defined as a final order of the District Court, comes within the scope of Section 4249, Revised Statutes, which provides generally that appeal will lie to the Supreme Court from judgments rendered or final orders made by the District Court. There are decisions of courts of high respectability which hold that the words “final and conclusive,” when used in reference to the decisions oí inferior courts, are employed in the sense of declaring the judgment final and not interlocutory. The great weight of authority, however, seems to regard the use of such terms as indicative of a final and conclusive determination of the litigation and the further right of appeal, rather than as defining the. character of the judgment. (See opinion of Crockett, judge, in appeal of S. O. Houghton, 42, Cal., 35.) In the case of McAllister v. The Albion Plank Road Company, 10 N. Y., 353, a case closely analogous to the one here under consid-eartion, where it was provided by the statute of 1847 that the report of the road reviewers.when confirmed by the Supreme Court should be final, and by the later amendatory act of 1851, that it should be final and conchtsive, the Court of Appeals, in construing the effect of these expressions as used in the respective statutes, said: “It is not perceived how any effect can be given to these expressions, unless it be to take away and prevent any further appeal or review. They certainly add. nothing to the force or validity of the decision, which would be just as binding and operative in all respects, without as with them; and it will hardly do, after they have been inserted in the original act, and repeated in the amendment, to treat them as redundant and meaning nothing.” In the case here under consideration, like the one just cited, the Legislature has emphasized its intention, both in the original act and in the amendment. In Section 910, Revised Statutes, it is declared that the decision of the court, judge or court commissioner shall be final, without the use of any qualifying clause whatever, and again in Chapter 93, supra, which is amendatory of Section 910, it is declared that the decision shall be final, *200unless an appeal is taken from the judge or court commissioner to the District Court. We are of the opinion that the qualifying clause, providing for appeal from the court commissioner or judge in chambers, clearly signifies that the word “final” is used, not in the sense of distinguishing the judgment as a final and not an interlocutor)'- one, but rather as putting an end to the litigation and precluding the further right of appeal. Section 4249 relates to appeals generally from the judgments and final orders of the District Courts. No doubt if Section 910, as amended by Chapter 93, had contained no provision regarding the finality of the decision of the District Court in causes brought under it, appeal would lie from a judgment of this character under the general provisions of Section 4249; but a declaration by the Legislature that the decision of the District Court shall be final, in a special proceeding of this kind, takes this action out of the scope of the general statute. It is a general rule of statutory construction that where a special statute is later than a general statute relating to the same subject, the enactment operates necessarily to restrict the effect of the general act from which it differs. (Sutherland on Statutory Construction, Sec. 158.) We think this is the condition in regard to the statutes here under consideration. The clause, “the decision so rendered shall be final,” as used in Chapter 93, supra, refers to all three tribunals mentioned in the preceding part of the section, “the court, the judge thereof sitting in chambers, or the District Court Commissioner.” The decision is declared by the language of the statute to be final as to each of said tribunals, unless an appeal is taken from the judg-e in chambers or the court commissioner to the District Court. This leaves the decision of the District Court final. If it had been intended by the Legislature that an appeal should be allowed from the decision of the District Court, under the provisions of Section 4249, no declaration as to the final determination of the same would have been necessary, and no reason is apparent why the lawmakers should have placed any express limitation upon the right of appeal.
*201If, as contended by counsel, the statute under consideration is subject to abuse by reason of the limitations placed upon the right of appeal and its failure to provide that the distributer of water appointed under its provisions shall give a bond, these are proper subjects to present to the Legislature for its consideration. If a legislative enactment violates no constitutional provision or principle, its existence as a statute of the state, so far as the courts are concerned, is conclusive evidence of the justice, propriety and policy of its passage. These are questions entirely with the legislative department of the government, and upon which the judicial department has no power to act. If a statute has been passed improvidently the responsibility is with the Legislature and not with the courts. Rehearing denied.
PoTTbR, C. J., concurs.
Bbard, J., did not sit.